GILLESPIE, Presiding Justice.
Appellant brought suit in the Circuit Court of Winston County to enforce a ma-terialmen’s lien on certain real property. One of the defendants filed a motion to transfer the cause to the Chancery Court of Winston County, whereupon the circuit court entered an order reciting that the case involved complicated accounting among the numerous parties to the suit and the adjudication of the validity and priority of numerous liens and the amounts thereof, and that the cause could best be determined by the chancery court; and the cause was transferred to the chancery court.
Appellant says that the circuit court erred in transferring the cause to the Chancery Court of Winston County.
Appeals from the circuit court to the Supreme Court of Mississippi may be taken only from a final judgment of the circuit court in a civil case. Miss.Code Annot. § 1147 (1956). A final judgment within the meaning of this statute means a judgment adjudicating the merits of a controversy. Roach v. Black Creek Drainage Dist., 206 Miss. 794, 41 So.2d 5 (1949). The transfer of a case from a law court to the chancery court is not a final judgment, and no appeal lies from such order. Coats v. Coats, 227 Miss. 264, 86 So.2d 4 (1956). Under the foregoing authority this Court does not have jurisdiction of this appeal, and it is dismissed.
Appeal dismissed.
RODGERS, JONES, BRADY, and IN-ZER, JJ., concur.